UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1851



LAMINE M. DIACK,

                                              Plaintiff - Appellant,

          versus


WHOLE FOODS MARKET, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-03-
2417-8-RWT)


Submitted:   January 13, 2005             Decided: January 19, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamine M. Diack, Appellant Pro Se. Steven R. Semler, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lamine   M.   Diack   appeals   the   district    court’s   order

awarding summary judgment to the Defendant on his employment

discrimination action filed pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2000).          We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.           See Diack v.

Whole Foods Market, Inc., No. CA-03-2417-8-RWT (D. Md. June 8,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -